PER CURIAM.
Having considered the briefs and arguments of counsel, we conclude the lower court erred in awarding to the husband a special equity in certain property jointly owned by the parties during the marriage. The husband neither pleaded nor presented substantial competent evidence of his entitlement for such award. Suhor v. Suhor, 341 So.2d 277 (Fla.1st DCA 1977). The judgment is otherwise affirmed.
REVERSED IN PART AND AFFIRMED IN PART.
MILLS, Acting C. J., and ERVIN and BOOTH, JJ., concur.